Citation Nr: 1212354	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the service member's death to include as being secondary to chemical dioxin exposure (not Agent Orange).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty in the United States Army as a chemical weapons specialist from December 1959 to November 1962, and from January 1963 to January 1966.  The service member passed away in December 2004; the appellant is the service member's widow.  

This matter comes before the Board of Veterans Appeals, hereinafter the Board, from a rating decision of July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.  The claim was subsequently transferred to the RO in Muskogee, Oklahoma, when the appellant expanded her claim for benefits to include entitlement to service connection for the cause of her husband's death to include as being secondary to chemical dioxin exposure (not Agent Orange).  In October 2011, the appellant proffered testimony before the undersigned Veterans Law Judge at the Waco RO; a transcript of that hearing has been prepared and included in the claims folder for review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection for the cause of her husband's death be granted.  The record indicates that the service member was on active duty in the late 1950s and early 1960s.  While on active duty, the service member was a chemical weapons instructor.  Per the appellant, such a position caused the service member to be exposed to mustard gas (nitrogen or sulfur), napalm, lewisite, and other dangerous chemicals.  She has averred that as a result of this exposure to various chemicals, he developed a respiratory disorder and a cardiac condition which ultimately caused her husband's death.  

In support of his claim, the appellant has submitted private doctor's opinion from a Doctor S. Shaw-Fontenot.  Dr. Shaw-Fontenot, in a letter dated October 2011, has indicated that the doctor was the Veteran's private treating physician prior to his death.  Dr. Shaw-Fontenot has written that there was a relationship between the service member's "repetitive exposure while handling, administering and disposing of Mustard Agents and his death from coronary heart disease and end stage lung disease."  A further review of the claims folder shows that a VA medical care provider has not had the opportunity to provide comments with respect to the statements made by Doctor Shaw-Fontenot, nor has said examiner had the opportunity to review the service member's complete claims file, including the confirmation by the Department of Defense of the service member's exposure to deadly chemicals, and provide an opinion concerning the etiology of his death.  In essence, VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999). 

In this instance, the VA has not confirmed the appellant's assertions that her husband was exposed to many types of chemicals in the performance of his duties as a chemical staff specialist.  The RO has not gone to the service department to discover the type of chemicals that the service member was exposed thereto in his years in the Army.  The RO also has not gone to the service department to confirm the dosages of chemicals that the service member may have been exposed thereto while he was on active duty.  Because confirmation of exposure to dangerous chemicals has not occurred, the claim will be remanded to the RO/AMC so that such development may occur. 

Also, it is unclear from the record whether the service member was in receipt of Social Security Administration benefits prior to his death, or whether he was in receipt of said benefits as a result of a respiratory condition and/or heart ailment.  As such, these records may have an effect on the appellant's claim now before the Board.  The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, such Social Security records.  See 38 C.F.R. § 3.159(c) (2) (2011); see also Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  Because this information may have an effect on whether benefits may be awarded to the appellant, the claim will be remanded so that this information, if it exists, may be obtained and included in the claims folder for possible review.  Therefore, the AMC/RO must obtain all available records relating to the service member and a possible claim for Social Security benefits.

Also, because the claim is being returned for additional development, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has indicated that medical examinations should, if possible, take into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the first instance, as previously reported, a VA examiner has never had the opportunity to provide comments with respect to this claim.  As such, and in keeping with the Court's pronouncements, the claim will be returned to the RO/AMC so that the appropriate pulmonary and cardiac reviews of the complete claims folder may be accomplished, and opinions obtained and included in the claims folder for review.  Such reviews and the results thereof will allow the VA/Board to address any assertions made by the appellant in support of the claim.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC/RO for the following development:

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), for the issue currently on appeal.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  This notice should include mustard gas and other chemical exposure specific information for a claim for service connection.  All information obtained from the appellant should be included in the claims folder for future review. 

2.  The AMC/RO should request any documents pertaining to any award of benefits from the Social Security Administration (SSA), and specifically request a copy of any decision and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that she may have the opportunity to proffer those records, pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  The RO/AMC should contact the National Personnel Records Center (NPRC) and the Department of the Army and attempt to obtain information concerning the duties that would have been accomplished by a chemical staff specialist who served on active duty from December 1959 to November 1962, and from January 1963 to January 1966 at Fort McClellan, Alabama.  More specifically, the RO/AMC should inquire as to, in the performance of duties of a chemical staff specialist, the type of chemicals an individual would have been exposed thereto.  In other words, the RO/AMC should request a detailed description of the chemicals and elements that an individual would have been exposed thereto while performing the duties of a chemical staff specialist.  All inquiries must be clearly documented in the service member's claims file.  RO/AMC should specifically document the chemical formulas in elemental form and should also provide the trade name for any chemical compositions that the service member was exposed thereto.  In addition, all responses thereto must be associated with the claims file, to include any negative responses.  If the information cannot be obtained and the VA does not have affirmative evidence that any agency or administrative body (government or private) cannot provide the information, then the RO/AMC must inform the appellant that the VA was unable to obtain confirmation of her husband's specific exposure to specific chemicals and elements.  Also the RO/AMC shall inform the appellant that VA will proceed to decide her appeal without this information unless she is able to submit it.  An appropriate period of time within which to respond will be allowed.  See 38 C.F.R. § 3.159(e) (2011).

4.  The RO/AMC should then arrange for the service member's claims file to be reviewed by a physician knowledgeable in pulmonary and cardiac disorders, to determine the current nature and extent of any pulmonary and cardiac disabilities that were present prior to the death of the service member.  

a.  The reviewer should review the pertinent clinical data and determine whether the service member had a respiratory disorder related to mustard gas (nitrogen or sulfur), napalm, lewisite, and other dangerous chemical exposure in service. 

b.  The reviewer should review the pertinent clinical data and determine whether the service member had a cardiac disorder related to mustard gas (nitrogen or sulfur), napalm, lewisite, and other dangerous chemical exposure in service.

c.  If the service member is found to have had a pulmonary and/or cardiac disorder, the reviewer should express an opinion as to its etiology, specifically, whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or less than likely (i.e., a probability of less than 50 percent) that it is causally related to the service member's military service.  In discussing whether any disability was related to service, the reviewer should further opine as to whether any such disability was related to:  mustard gas or other chemical exposure.  The reviewer, in making this determination, must specifically discuss the opinions provided by the private physician - Doctor S. Shaw-Fontenot, dated October 2011.  Thus, the reviewer should comment upon, and reconcile, if possible, any previous inconsistent diagnosis. 

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e.  The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion and/or the additional testing should be accomplished.  If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific chemical exposure can possibly cause the claimed condition or conditions, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

f.  As stated, the medical reviewer must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  In the doctor's report, the reviewer must specifically discuss the appellant's contentions concerning the cause of her husband's death.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the appropriate reviewer concludes that the service member's death was not service-related, the reviewer must explain in detail the reasoning behind this determination.

g.  The results proffered by the reviewer must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the review be typed and included in the claims folder. 

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011).

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


